—In an action, inter *304alia, to recover damages for breach of an insurance contract, the plaintiffs appeal from an order of the Supreme Court, Putnam County (Hickman, J.), dated December 8, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment. The plaintiffs’ failure to provide the defendant with a sworn proof of loss statement within 60 days after receiving a demand to do so, accompanied by proof of loss forms, is a complete defense to the plaintiffs’ action on the insurance policy (see, Insurance Law § 3407 [a]; Marino Constr. Corp. v INA Underwriters Ins. Co., 69 NY2d 798, 800; Maleh v New York Prop. Ins. Underwriting Assn., 64 NY2d 613; Litter v Allstate Ins. Co., 208 AD2d 602). Bracken, J. P., Copertino, Santucci and Altman, JJ., concur.